Citation Nr: 9922968	
Decision Date: 08/13/99    Archive Date: 08/24/99

DOCKET NO.  98-13 102	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for a gastrointestinal 
disorder, to include irritable bowel syndrome and hiatal 
hernia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The veteran served on active duty from April 1984 until 
September 1996.

This appeal comes before the Department of Veterans Affairs 
(VA) Board of Veterans' Appeals (Board) from a rating 
decision of February 1997 from the Wichita, Kansas Regional 
Office (RO) which denied service connection for hypertension 
and a gastrointestinal disorder.

After a review of the record, the Board finds that the issue 
of service connection for a gastrointestinal disorder 
requires further development and is addressed in a REMAND 
following the ORDER portion of this decision.


FINDINGS OF FACT

The claim for service connection for hypertension is not 
plausible or capable of substantiation.  


CONCLUSION OF LAW

The claim for entitlement to service connection for 
hypertension is not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).



REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A.§§ 1110, 1131 (West 1991).  For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time, 
as distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  Continuity of symptomatology 
is required where the condition noted during service is not, 
in fact, shown to be chronic or where the diagnosis of 
chronicity may legitimately be questioned.  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303 (1998).  Where a veteran served 
continuously for 90 days during a period of war or during 
peacetime service after December 31, 1946, and 
cardiovascular-renal disease including hypertension becomes 
manifest to a degree of 10 percent within one year from the 
date of termination of such service, such disease shall be 
presumed to have been incurred in service, even though there 
is no evidence of such disease during the period of service.  
This presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 1991); 38 
C.F.R. §§ 3.307, 3.309 (1998).  A 10 percent evaluation is 
warranted for essential arterial hypertension where the 
diastolic pressure is predominantly 100 or more.  38 C.F.R. 
§ 4.104, Diagnostic Code 7101 (1998).  Service connection may 
be granted for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service or 
aggravated by service.  38 C.F.R. §§ 3.303, 3.306 (1998).

1.  Service connection for hypertension.

The appellant contends that she developed high blood pressure 
in service and has had chronic hypertension over the years 
since separation for which service connection should now be 
granted by the Board.  

The Board must now consider the threshold issue of whether 
the appellant has presented a well-grounded claim.  In this 
regard, she has "the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well grounded."  38 U.S.C.A. 
§ 5107(a) (West 1991); Grivois v. Brown, 6 Vet. App. 136, 140 
(1994), Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  
While the claim need not be conclusive, it must be 
accompanied by supporting evidence.  Tirpak v. Derwinski, 2 
Vet. App. 609, 611 (1992).  In the absence of evidence of a 
well-grounded claim, there is no duty to assist the veteran 
in developing the facts pertinent to the claim, and the claim 
must fail.  See Epps v. Gober, 126 F.3d 1464 (1997); see also 
Slater v. Brown, 9 Vet. App. 240, 243 (1996); Gregory v 
Brown, 8 Vet. App. 563, 568 (1996) (en banc).

To establish that a claim for service connection is well 
grounded, the appellant must satisfy three elements.  First, 
there must be a medical diagnosis of a current disability.  
Second, there must be medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury.  Third, there must be medical evidence of 
a nexus between an in-service disease or injury and the 
currently claimed disability.  Where the determinative issue 
involves medical causation, competent medical evidence to the 
effect that the claim is plausible is required.  See Epps v. 
Gober, supra.  

Review of the service medical records show that the veteran's 
blood pressure was recorded as 104/70 upon examination in 
July 1983 for enlistment onto active duty.  The voluminous 
service medical clinical data reflect that her blood pressure 
was taken in excess of 120 times throughout the years of 
service while being treated for multiple complaints and 
disorders.  The appellant's blood pressure was monitored over 
the course of four days between February 15 and February 21, 
1989 and was shown to be within normal range in both arms 
except for a reading on February 15th of 124/92 in the right 
arm while sitting.  Her blood pressure was also checked on 
five occasions between August 12, 1989 and September 1, 1989 
and no abnormal readings were obtained.  She underwent a 
periodic non-flying examination in March 1995 where a blood 
pressure of 102/64 was noted.  All other blood pressure 

readings were shown to be within the normal range.  It was 
recorded in July 1996 that the veteran's record was reviewed 
for separation and that no defects were noted.  In August 
1996, it was noted that the veteran appeared for a separation 
examination.  Various complaints and symptoms were indicated 
on that occasion for which laboratory testing was ordered, 
but hypertension was not listed.  

The appellant filed a claim for service connection for 
various complaints and disorders, including hypertension, in 
September 1996.  

Clinical records dated in November and December 1996 for 
complaints unrelated to this appeal were obtained from a 
military medical facility whereupon blood pressure readings 
of 162/85 and 145/83 were shown, respectively.  The veteran 
was afforded a VA general medical examination in January 1997 
where it was noted that she had never been diagnosed with 
hypertension, but had had occasional random elevated blood 
pressures which had been treated with monthly or weekly 
monitoring while in the military.  It was reported that her 
last known elevated blood pressure reading had been in 
October or November 1996.  A family history of hypertension 
was noted.  Upon examination of the cardiovascular system, 
blood pressure readings of 124/80, 130/82 and 132/88 were 
obtained while sitting, lying and standing, respectively.  

VA outpatient clinic records dated in February, March and 
April 1997 reflect blood pressure readings of 122/84, 116/91 
and 147/96, respectively.  In July 1997, a blood pressure 
reading of 137/83 was obtained.  On two occasions in mid 
November 1997, the veteran had elevated blood pressures of 
128/95 and 147/100.  Outpatient clinic records dated between 
January and February 1998 reflect blood pressures within 
normal range except for a single elevated reading of 126/91 
in the right arm.  

The appellant was afforded a VA examination in May 1998 where 
it was reported that she was diagnosed with borderline 
hypertension in the military and was monitored, but had no 
treatment for such.  She indicated that she had never taken 
any medication for the disorder and continued to be monitored 
in this regard.  Upon 

examination, the appellant's blood pressure was shown to be 
140/90, 134/87 and 130/82 while sitting, standing and lying 
down, respectively.  A pertinent diagnosis of essential 
hypertension, treated only now and in the past with 
monitoring of blood pressure, never on medication, was 
rendered.  

Medical authority purportedly taken from the Cecil Textbook 
of Medicine, 20th edition, page 256, was received in support 
of the claim from the appellant or her representative 
highlighting a passage indicating that "The diagnosis of 
hypertension in adults is made when the average of two more 
diastolic blood pressure (BP) measurements on at least two 
subsequent visits is > 90 mm Hg or when the average of 
multiple systolic BP readings on two or more subsequent 
visits if consistently > 140 Hg.  The patient should be 
clearly informed that a single elevated reading does not 
constitute a diagnosis of hypertension but is a sign that 
further observation is required." 

The veteran presented testimony at a personal hearing in 
November 1998 to the effect that she was told that her blood 
pressure was elevated from 15 to 20 times over her 12 years 
in the military.  She stated that she would go to the medical 
facility on a weekly basis to have her blood pressure 
checked.  The appellant related that her elevated pressure 
readings had continued after service for which she was 
monitored frequently, and had been placed on a restrictive 
diet.  She said that hypertension significantly hampered her 
work activities. 

Analysis

The Board notes that although the appellant now claims that 
she developed hypertension in service which developed into a 
chronic disability from that time, a comprehensive review of 
the entire clinical record in this instance provides no 
factual or clinical support for this proposition.  She has 
testified that she was told that on 15 to 20 occasion during 
service that her blood pressure was elevated.  However, the 
Board has performed a detailed review of the evidence which 
shows that although there were a few borderline elevated 
diastolic readings in service (e.g. 

132/92, 122/90 and 130/90 in March 1985, February 1989 and 
March 1996, respectively), no blood pressure reading showed a 
diastolic level above 92.  In addition, although there were 
some elevated systolic readings (e.g., 146/80, 143/73, 
145/80, 162/85, and 145/83, in October 1994, January 1996, 
March 1996, November 1996, and December 1996, respectively), 
these elevated levels were sporadic and chronic hypertension 
was not diagnosed.  As noted previously, these were out of 
the more than 120 blood pressure readings taken during almost 
121/2 years in the military.  All other blood pressure readings 
were within the range of normal.  As indicated by the medical 
authority submitted on her behalf, such findings reflect no 
more than isolated elevated readings which do not constitute 
a diagnosis of hypertension.  In view of such, the Board must 
conclude that the high blood pressure readings noted in 
service do not show a chronic disability.  See 
38 C.F.R.§ 1110; 38 C.F.R. § 3.303.

The veteran's blood pressure was noted to be normal on 
postservice VA examination in January 1997, but it is shown 
that a number of elevated blood pressure reading were 
recorded in VA outpatient clinical records dated between 
March and November 1997.  The Board points out in this 
instance, however, that such reading were sporadic, and that 
even if it may indeed be found that such readings were 
indicative of a developing essential hypertension, it is not 
demonstrated that such findings are equivalent to a 10 
percent rating for arterial hypertension which requires that 
the diastolic pressure be predominantly 100 or more, or; 
systolic pressure predominantly 160 or more, or; minimum 
evaluation for an individual with a history of diastolic 
pressure predominantly 100 or more who requires continuous 
medication for control.  38 C.F.R. § 4.104, Diagnostic Code 
7101 (1998).  Consequently, hypertension may not be directly 
or presumptively attributable to service under the provisions 
of 38 U.S.C.A. §§ 1101, 1110, 1112, 1113; 38 C.F.R. §§ 3.307, 
3.309. 

The Board further notes that where the determinative issues 
involve medical causation or a medical diagnosis, competent 
evidence is required to make a claim "plausible" or 
"possible."  Murphy, 1 Vet.App. at 81.  The record reflects 
that none of the medical providers in the record has proposed 
any link between service and current hypertension.  As it is 
the province of trained health care providers to enter 
conclusions which require medical expertise, such as opinions 
as to diagnosis and causation, Jones v. Brown, 7 Vet.App. 
134, 137 (1994), the appellant's opinion in this matter is 
not competent evidence of the required nexus.  See also Heuer 
v. Brown, 7 Vet.App. 379, 384 (1995).  There is no competent 
medical evidence of record which establishes a nexus 
relationship between the veteran's current hypertension and 
the highly sporadic elevated blood pressure readings in 
service.  See Caluza v. Brown, 7 Vet. App. 498 (1995).  As a 
lay person who is untrained in the field of medicine, the 
veteran is not competent to provide a medical opinion.  
Espiritu v. Derwinski, 2 Vet.App. 492, 494 (1992).  
Consequently, her own assertions that current hypertension is 
related to service do not constitute cognizable evidence upon 
which to reach the merits of this matter. 

A well-grounded claim must be supported by evidence, more 
than merely allegations.  Tirpak at 609, 611.  Accordingly, 
without the requisite competent evidence reflecting that the 
veteran's hypertension is of service onset, she has not met 
her burden of submitting evidence that her claim for service 
connection for such is well grounded.  Grottveit v. Brown, 
5 Vet.App. 91, 93 (1993); Tirpak at 611.  Accordingly, the 
appellant's claim for entitlement to service connection for 
hypertension is found to be not well-grounded, and the claim 
must be denied.  See Edenfield v. Brown, 8 Vet.App. 384 
(1995).

As the veteran's claim in this regard is not well grounded, 
the VA has no further duty to assist her in developing the 
record to support this appeal.  See Epps, supra.  Moreover, 
the Board is not otherwise aware of the existence of any 
relevant evidence which, if obtained, would make the claim 
well grounded.  See McKnight v. Gober, No. 97-7062 (Fed.Cir. 
Dec. 16, 1997) (per curiam).

As the foregoing explains the need for competent evidence of 
current disability which is linked by competent evidence to 
service, the Board views its discussions above sufficient to 
inform the veteran of the elements necessary to complete her 
application for service connection for the above disorder.  
Robinette, 8 Vet.App. at 77.

ORDER

The claim for service connection for hypertension is not well 
grounded and the appeal is therefore denied. 

REMAND

The service medical records reflect that the veteran sought 
treatment on many occasions throughout her 121/2 year of 
service for various gastrointestinal complaints, to include 
abdominal pain and cramping, diarrhea, nausea, and  vomiting.  
A number of assessments were rendered in this regard 
including acute gastroenteritis, chronic diarrhea, viral 
gastroenteritis, gastritis, viral syndrome, and suspected 
irritable bowel syndrome.  Postservice VA outpatient clinical 
records indicate that the appellant continues to seek 
treatment for symptoms which include diarrhea, stomach pain, 
nausea and vomiting and umbilical tenderness.  In April 1997, 
an assessment of probable irritable bowel syndrome was 
rendered.  In July 1997, it was recorded that abdominal pain 
was of unknown etiology.  On VA examination in May 1998, a 
diagnosis was rendered to the effect that evidence of 
irritable bowel syndrome was not supported by barium enema 
examination.  She was also afforded an upper gastrointestinal 
series at that time which revealed a hiatal hernia with 
reflux.  

The Board observes in this instance that there is some 
difference of opinion, or that there is conflict as to the 
etiology of the appellant's gastrointestinal complaints which 
requires reconciliation.  As well, clarification is needed to 
establish whether or not there is a relationship between 
current symptomatology and/or disability in this regard, and 
that noted during service.  The Board also points out that 
the veteran has extensive clinical records pertaining to her 
stomach during and after service, and there is no indication 
in the record that the VA examiner has reviewed her service 
medical records in this regard.  The Board finds in this 
instance that the fulfillment of the VA's statutory duty to 
assist includes providing the veteran with a VA examination 
by a specialist to conduct a thorough medical examination and 
provide a medical opinion.  

Under the circumstances of this case, this issue is REMANDED 
to the RO for the following actions:

1.  The RO should schedule the appellant 
for a VA gastrointestinal examination in 
order to determine the nature and 
etiology of her gastrointestinal 
symptomatology.  The examiner must be 
provided with the appellant's claims 
folder, and a copy of this remand for 
review.  The examination report should 
clearly reflect whether a review of the 
claims folder was performed.  All 
necessary tests and studies should be 
performed, and all clinical 
manifestations should be reported in 
detail.  Based on a review of all 
medical documentation and history on 
file, the examiner should, 1) discuss 
and reconcile the prior diagnoses and 
opinions which have been rendered in 
this case with respect to the origins of 
the veteran's gastrointestinal symptoms, 
and 2) provide an opinion as to whether 
it is as least as likely as not that 
current disability in this regard, if 
any, is related to symptoms indicated in 
service.  The examination report should 
set forth in a clear, comprehensive, and 
legible manner all pertinent findings, 
and should include complete rationale 
for the opinions expressed.  The 
examination report should be returned in 
a typewritten narrative format. 

2.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that requested 
development has been completed in full.  
If the examination report does not 
include fully detailed descriptions of 
pathology or adequate responses to the 
specific opinions requested, the report 
must be returned to the examiner for 
corrective action.  38 C.F.R. § 4.2 
(1998). 

3.  The appellant should be given 
adequate notice of the examination, to 
include advising her of the consequences 
of failure to report.  If she fails to 
appear for the examination, this fact 
should be noted in the claims folder and 
a copy of the examination notification 
or refusal to report notice, whichever 
is applicable, should be obtained by the 
RO and associated with the claims 
folder.  

4.  Following completion of the 
requested development, the agency of 
original jurisdiction should again 
consider the appellant's claim of 
entitlement to service connection for a 
gastrointestinal disorder and determine 
whether or not it may be granted.  If 
action remains adverse to the appellant, 
she should be furnished a supplemental 
statement of the case and be given the 
opportunity to respond.  The case should 
then be returned to the Board for 
further appellate consideration.

No action on the part of the appellant is required until she 
receives further notice.  The Board intimates no opinion, 
either favorable or unfavorable, as to the ultimate 
disposition of the issue on appeal.  


		
	TRUDY S. TIERNEY
	Acting Member, Board of Veterans' Appeals



 

